Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of K.O., A.O., and O.O.,               Appeal from the 307th District Court of
 Children                                               Gregg County, Texas (Tr. Ct. No. 2014-
                                                        1026-DR). Opinion delivered by Justice
 No. 06-15-00100-CV                                     Moseley, Chief Justice Morriss and Justice
                                                        Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED APRIL 14, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk